SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2013 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 COMMISSION FILE NO. 000-28107 GILLA INC. (Exact Name of Registrant as Specified in its Charter) Nevada 88-0335710 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification Number) 112 North Curry Street, Carson City, NV (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code (416)843-2881 Securities registered pursuant to Section12(g) of the Act: COMMON STOCK, $0.0 (Title of Class) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. þ Yes o No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). o Yes þ No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Act). o Yesþ No Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. 62,277,766 Common Shares - $0.0002 Par Value as of August 13, 2013 GILLA, INC. INDEX TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS Page PART I - Financial Information Item1. Financial Statements (unaudited) Condensed Consolidated Balance Sheets as of June 30, 2013 (Unaudited) and December 31, 2012 3 Unaudited Condensed Consolidated Statements of Operations for the Three and Six Months Ended June 30, 2013 and 2012 and for the period from November 29, 2011 (date of inception) through June 30, 2013 4 Unaudited Condensed Consolidated Statement of Changes in Shareholder’s Deficiency for the period from November 29, 2011 (date of inception) through June 30, 2013 5 Unaudited Condensed Consolidated Statements of Cash Flows for the Six Months Ended June 30, 2013 and 2012 and for the period from November 29, 2011 (date of inception) through June 30, 2013 6 Notes to Unaudited Condensed Consolidated Financial Statements 7 Item2. Management’s Discussion and Analysis of Financial Condition and Results of Operation 15 Item3. Quantitative and Qualitative Disclosures About Market Risk 19 Item 4. Control and Procedures 19 PART II - Other Information Item1. Legal Proceedings 20 Item 1A. Risk Factors 20 Item2. Unregistered Sales of Equity Securities and Use of Proceeds 20 Item3. Defaults Upon Senior Securities 20 Item4. Mine Safety Disclosures 20 Item5. Other Information 20 Item 6. Exhibits 20 SIGNATURES 21 2 Back to Table of Contents PART I - Financial Information ITEM1. FINANCIAL STATEMENTS (UNAUDITED) Gilla Inc. (A Development Stage Company) Condensed Consolidated Balance Sheets June 30, December 31, (Unaudited) ASSETS Current assets Cash $ $ Prepaid and sundry assets Deposit on inventory (note 6) - Total current assets Property and equipment (note 7) Total assets $ $ LIABILITIES AND SHAREHOLDER’S DEFICIENCY Current liabilities Accounts payable $ $ Accrued liabilities Accrued interest- related party Loan from shareholder (note 8) Due to related parties Note payable, related party (note 9) - Total current liabilities Long term liabilities Note payable, related party (note 9) - Total long term liabilities - Total liabilities Commitments and contingencies (note 10) SHAREHOLDERS’ DEFICIENCY Common stock (note 11) $0.0002 par value, 300,000,000 shares authorized; 62,277,766 shares issued and outstanding as of June 30, 2013 and December 31, 2012 Additional paid-in capital Deficit accumulated during the development stage ) (1,103,039 ) Accumulated other comprehensive income (loss) (3,074 ) Total shareholders’ deficiency ) (802,440 ) Total liabilities and shareholders’ deficiency $ $ The accompanying notes are an integral part of these unaudited condensed consolidated financial statements 3 Back to Table of Contents Gilla Inc. (A Development Stage Company) Unaudited Condensed Consolidated Statements of Operations and Comprehensive Loss For the Three Months Ended June 30, For the Three Months Ended June 30, For the Six Months Ended June 30, For the Six Months Ended June 30, For the Period from November 29, 2011 (Date of Inception) to June 30, Revenue $ - $ - $ - $ - $ - Operating expenses Administrative Consulting fees-related party Depreciation - Foreign exchange - - Loss on write off of loan receivable - - Loss on acquisition - Loss on write off of deposit - Total operating expenses Loss from operations ) Other income (expense): Interest expense, net ) ) ) Total other expenses ) ) ) Net loss before income taxes ) Income taxes - Net loss $ ) $ ) $ ) $ ) $ Loss per weighted average number of shares outstanding during the period (basic and diluted) $ Weighted average number of shares outstanding during the period (basic and diluted) Comprehensive (loss) income: Net loss $ ) $ ) $ ) $ ) $ ) Foreign exchange translation adjustment for the period Comprehensive loss $ ) $ ) $ ) $ ) $ The accompanying notes are an integral part of these unaudited condensed consolidated financial statements 4 Back to Table of Contents Gilla Inc. (A Development Stage Company) Unaudited Condensed Consolidated Statement of Changes in Shareholder’s Deficiency For the period from November 29, 2011 (Date of Inception) to June 30, 2013 Common Stock Additional Paid In Deficit accumulated during the development Accumulated other comprehensive income Shares Amount Capital stage (loss) Total Balance, November 29, 2011 (Date of inception) - $ - $ - $ - $ - $ - Issuance of shares for seed capital, November 2011 at $0.0002 per share - ) - 98 Foreign currency translation loss - ) ) Net loss - - - ) ) Balance, December 31, 2011 - ) ) ) Common shares issued for cash at $0.025 per share, November 2012 80 - - Common shares issued for cash at $0.03 per share, November 2012 - - Effect of reverse acquisition, November 21, 2012 - - - Common shares issued for settlement of loans at $0.05 per share, November 2012 - - Issuance of shares and warrants at $0.05 per share as the result of a private placement, November 2012 - - Foreign currency translation loss - ) ) Net loss - - - ) - ) Balance, December 31 2012 ) ) ) Foreign currency translation gain - Net loss - - - ) - ) Balance, June 30, 2013 $ $ $ ) $ $ ) The accompanying notes are an integral part of these unaudited condensed consolidated financial statements 5 Back to Table of Contents Gilla Inc. (A Development Stage Company) Unaudited Condensed Consolidated Statements of Cash Flows For the Six Months Ended June 30, For the Six Months Ended June 30, For the Period from November 29, 2011 (Date of Inception) to June 30, CASH FLOWS FROM OPERATING ACTIVITIES : Net loss $ ) $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation Expenses paid by related party on behalf of Company - Loan receivable write off - Loss on acquisition - - Deposit write off - - Changes in operating assets and liabilities Prepaid expenses ) Inventory deposit ) ) ) Related party payables Accounts payable Accrued interest-related party Accrued liabilities and interest Net cash used in operating activities ) ) ) CASH FLOWS FROM INVESTING ACTIVITIES: Factoring loan ) - ) Addition of capital assets - ) ) Net cash used in investing activities (19,477 ) ) ) CASH FLOWS FROM FINANCING ACTIVITIES: Shareholder loan received - Net proceeds from related parties ) Repayment of debt - - ) Proceeds from the sale of common stock - - Net cash provided by financing activities Effect of foreign exchange Net (decrease) increase in cash and cash equivalents $ ) $ ) $ Cash and cash equivalents at beginning of period - Cash and cash equivalents at end of period $ $ $ Supplemental Schedule of Cash Flow Information: Cash paid for interest $
